  Case 2:19-cv-15678-SDW-LDW Document 57 Filed 12/10/20 Page 1 of 1 PageID: 536




                                                                                                     WWW.RIVKINRADLER.COM

                                                                                                     25 Main Street
                                                                                                     Court Plaza North, Suite 501
                                                                                                     Hackensack, N J 07601-7082
G R E G O R Y D. M I L L E R                                                                         T 201.287.2460 F 201.489.0495
PARTNER
(201) 287 -2474
gregory.miller @rivkin.com
                                                             December 10, 2020

VIA ECF
The Honorable Leda D. Wettre, U.S.M.J.
United States District Court Clerk
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

            Re:        Corcept Therapeutics, Inc. v. Sun Pharma Global FZE, et al.
                       C.A. No. 2:19-cv-15678- SDW-LDW

Dear Magistrate Judge Wettre:

         Together with Freeborn & Peters LLP, we represent defendants, Sun Pharma Global FZE, Sun
Pharma Global Inc., Sun Pharmaceutical Industries, Inc., and Sun Pharmaceutical Industries Limited,
(collectively, “Defendants” or “Sun”) in the above-referenced action. Pursuant to the Stipulation and
Scheduling Order entered by the Court on November 13, 2020, the parties are due to submit a status
letter to the Court by December 11, 2020 in advance of the telephonic status conference scheduled for
December 16, 2020. (D.E. 56). In order to provide the Court with the most accurate information, the
parties respectfully request that the Court extend this deadline to December 14, 2020.

        If the foregoing is amenable to the Court, we respectfully request that Your Honor So Order this
letter application. We thank the Court for its continued attention to this matter.

                                                             Respectfully submitted,

                                                             RIVKIN RADLER LLP

                                                             s/ Gregory D. Miller
                                                             GREGORY D. MILLER

cc:        All Counsel of Record (via ECF and email)

                                                                               SO ORDERED:


                                                                               ________________________________
                                                                               HON. LEDA D. WETTRE, U.S.M.J.



 66 South Pearl Street           477 Madison Avenue                  2649 South Road                   926 RXR Plaza
 Albany, NY 12207-1533           New York, NY 10022-5843             Poughkeepsie, NY 12601-6843       Uniondale, NY 11556-0926
 T 518.462.3000 F 518.462.4199   T 212.455.9555 F 212.687.9044       T 845.473.8100 F 845.473.8777     T 516.357.3000 F 516.357.3333
      5062292.v1
